Citation Nr: 1814643	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO. 14-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a sleep apnea disability.

2. Entitlement to service connection for Meniere's syndrome (claimed as dizziness), to include as secondary to the Veteran's service-connected hearing loss.

3. Entitlement to a rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney



WITNESSES AT HEARING ON APPEAL
The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before a Veterans Law Judge in November 2017. A transcript of that hearing is of record.

The issues of entitlement to service connection for Meniere's syndrome, increased rating for hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The probative and competent evidence of record is in equipoise as to whether the Veteran's sleep apnea disability was incurred in or related to military service.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for sleep apnea have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran was diagnosed with severe sleep apnea in September 2007. The question for the Board is whether his sleep apnea either began during active service, or is etiologically related to an in-service disease or injury.  

In this case, the Board finds that the credible evidence is at least in equipoise with regard to the Veteran's claim that sleep apnea began during service and that service connection is warranted.

During the Veteran's Board hearing, he testified that while in service he slept in confined quarters while aboard ships and was often kicked by shipmates while sleeping for his loud snoring. The Veteran's spouse also testified at the Veteran's Board hearing that she has been married to the Veteran since 1977 and he has snored loudly ever since they have been married. Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., snoring). Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran and his wife's lay statements are competent credible evidence of symptomatology beginning in-service and continuing since.
Against the Veteran's claim is a lack of supporting evidence in service treatment records documenting sleep apnea symptoms or diagnosis. However, the Board notes that sleep apnea was not a recognized diagnosis while the Veteran was in service.

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current sleep apnea originated during his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for sleep apnea must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran's contends that his Meniere's syndrome (claimed as dizziness) was incurred in service while performing his duties as a radioman. The Veteran submitted a private medical opinion from February 2014 opining that the Veteran has a diagnosis of Meniere's disease with severe dizziness and vertigo. The private medical opinion further stated that the Veteran started experiencing dizziness during service. The dizziness was caused by vestibular nerves damage from having to listen to radio communications through headphones during service. The Veteran stated that he did not have vertigo before entering service but has had it ever since service. However, VA medical records, which were not available to the private examiner when the opinion was written, conflict with the opinion regarding the cause and onset of the Veteran's dizziness. Therefore, on remand, a VA examination is necessary to review the entire record, including the private medical opinion to clarify whether the Veteran has a diagnosis for his dizziness, as opposed to being a symptom or condition of another diagnosis, and if, so whether any diagnosed disability manifested by dizziness was caused or aggravated by his service.

Regarding the Veteran's claim for an increased rating for his hearing loss, the Veteran testified at his November 2017 Board hearing that his hearing has worsened since his last VA examination in March 2013. On remand, the Veteran should be scheduled for a new VA audiological examination to evaluate his hearing loss. As such, the TDIU claim is inextricably intertwined with the claim of increased rating. Adjudication on these issues must be deferred pending further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for dizziness or hearing loss since September 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed vertigo and/or dizziness. Forward the claims file and copies of all pertinent records to the examiner.

Based on a review of the record and examination of the Veteran, the examiner should address the following:

(a) List all, if any, diagnoses for the Veteran's vertigo and/or dizziness. 

(b) Is it as least as likely as not that any diagnosed vertigo and/or dizziness is causally related to active service?

(c) If the answer to (b) is no, then is it at least as likely as not that any diagnosed vertigo and/or dizziness was caused or aggravated by the Veteran's service-connected hearing loss disability? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is also advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

In answering the above questions, the examiner should specifically consider, and discuss as necessary, the following: (i) the February 2014 private medical opinion, stating that the Veteran's dizziness is a result of vestibular nerve damage received while operating as a radioman during service; (ii) an October 2011 VA Audiology Diagnostic Study note stating the Veteran denied a history of chronic or persistent vertigo or dizziness, however this Veteran did admit to occasional episodes of dizziness when rising quickly or bending over. (iii) September 2005 VA Medical Center primary care note stating the Veteran gets dizzy when he looks up. 2-3 months. 

Any opinion expressed by the VA examiner must be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Schedule the Veteran for an examination to determine the current severity of his bilateral hearing loss. The appropriate Disability Benefits Questionnaire, DBQ, should be utilized if possible.

4.  Then re-adjudicate the Veteran's claims. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. While adjudicating the Veteran's claim for TDIU, the RO should consider whether Veteran is associated with a protected employment scenario with regard to his employability. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


